ORDER

PER CURIAM.
Defendant appeals from his conviction, by a jury, of voluntary manslaughter, § 565.023, RSMo 1986, and armed criminal action, 571.-015, RSMo 1986. He was sentenced by the court as a Class X offender to consecutive prison terms of twenty and fifteen years respectively. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *686reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).